Exhibit 32.1 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Caribbean American Health Resorts,Incon Form 10-KSB for the period endingDecember 31, 2004 as filed with the Securities and ExchangeCommissionon the datehereof,I, Halton Martin, ChiefExecutive Officer and Principal Financial Officer of the Company,certify, pursuant to 18 U.S.C.ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Halton Martin June 20, 2007 Halton Martin Chief Executive Officer and Principal Financial Officer
